COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


BETTY AMBURN

v.   Record No. 2861-96-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
GREENVALE SCHOOL                                   APRIL 29, 1997
AND
COMMERCIAL UNION INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Carr L. Kinder, Jr.; Kinder & Fogel, on
           brief), for appellant.

           (Scott C. Ford; Midkiff & Hiner, on brief),
           for appellees.



     Betty Amburn (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove that her bilateral knee symptoms were causally

related to a February 14, 1994 work-related accident.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proving a causal connection between her

current knee problems and her work-related accident, the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
commission's findings are binding and conclusive upon us.     Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).

     In denying claimant's application, the commission found as

follows:
           [T]here is no medical opinion linking the
           claimant's current knee problems with the
           work accident on February 14, 1994. Family
           physician Dr. Todd Palmerton reported after
           his first examination on January 25, 1995
           that [claimant's] knee pain was probably
           secondary to degenerative changes. [Dr.
           Palmerton's] Attending Physician's Report
           prepared after that examination noted a
           diagnosis of arthritic changes with possible
           cartilage related pain, but he did not link
           the condition to the work accident described
           on the form report. Instead, he indicated
           that whether or not there was such a
           relationship was "unknown." He also noted on
           a follow-up examination on March 23, 1995
           that the claimant's problem "sounds like it
           is probably more of an arthritic problem than
           any acute injury at this point."
                Orthopedic surgeon Dr. Richard R.
           Eckert, to whom the claimant was referred by
           Dr. Palmerton, did not specifically address
           the issue of causation . . . . However, he
           also noted [on March 5, 1996] she "was quite
           comfortable for about a year with no problems
           and then her chiropractor recommended walking
           for her back and when she resumed walking she
           complains of pain in the anterior aspect of
           both knees."


     The commission's findings are supported by the medical

records of Drs. Palmerton and Eckert.   Those medical records

support the commission's inference that claimant's knee problems

probably resulted from the cumulative effect of walking therapy

that was prescribed for claimant's unrelated back condition.



                                 2
"Where reasonable inferences may be drawn from the evidence in

support of the commission's factual findings, they will not be

disturbed by this Court on appeal."   Hawks v. Henrico County Sch.

Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).   Moreover,

based upon Dr. Gregory L. Walter's medical records, which did not

reflect any complaints of knee pain by claimant after March 18,

1994, and upon the lack of medical treatment for knee symptoms

between March 18, 1994 and January 25, 1995, the commission was

entitled to reject claimant's testimony that her knees were never

pain-free after the February 14, 1994 accident.
     Based upon the lack of medical evidence establishing a

causal connection between claimant's current knee symptoms and

the February 14, 1994 work-related accident, we cannot find as a

matter of law that claimant's evidence sustained her burden of

proof.   Accordingly, we affirm the commission's decision.

                                                        Affirmed.




                                 3